519 F.2d 1374
F.D REESE et al., etc., Plaintiffs-Appellants,v.DALLAS COUNTY, ALABAMA, et al., etc., Defendants-Appellees.
No. 73-3756
United States Court of Appeals, Fifth Circuit.
July 8, 1975.

Before BROWN, Chief Judge, and WISDOM, GEWIN, BELL, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, SIMPSON, MORGAN, CLARK, RONEY and GEE, Circuit Judges.

BY THE COURT:

1
Pursuant to the order of the Supreme Court of the United States dated May 19, 1975, 421 U.S. 477, 95 S.Ct. 1706, 44 L.Ed.2d 312, reversing the judgment of this Court, 505 F.2d 879, the cause is hereby remanded to the United States District Court for the Southern District of Alabama for further proceedings in conformity with the opinion of the Supreme Court.